Citation Nr: 1749224	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-28 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression with psychosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active military service from December 1975 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In June 2017, a videoconference hearing was held before the undersigned; a transcript is of record.

The Board has re-characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depression with psychosis, to make clear that the issue before the Board is entitlement to a psychiatric disability, regardless of the particular diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding this appeal.

On February 2013 VA examination, the examiner declined to make a diagnosis of PTSD, and solely diagnosed polysubstance dependency with associated mood problems.  However, more recent VA treatment records reflect diagnoses of PTSD and major depression with psychosis.  Therefore, the AOJ should attempt to develop the Veteran's stressors discussed during his June 2017 Board hearing.  A new VA examination and opinion should also be provided.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the acquired psychiatric disorder on appeal; this specifically includes treatment records from the Alexandria VA Health Care System from November 2015 to the present.

2. After completing directives (1), the AOJ should schedule the Veteran for a VA mental disorders examination by a qualified medical professional to determine the nature, extent and etiology of any acquired psychiatric disorder, to include PTSD and major depression with psychosis.  

In this regard, the medical professional should review the claims file, to include the VA treatment records, regarding prior psychiatric diagnoses, to include discussion regarding development related to a PTSD diagnosis (and clinicians discussion regarding the bases for providing/not providing such a diagnosis).  

After this review, the examiner should provide responses to the following:

a) What are the Veteran's acquired psychiatric diagnoses?
b) For each diagnosis, is it at least as likely as not (a 50% or higher degree of probability) that this diagnosis is related to service?
c) If PTSD is diagnosed, what stressor(s) caused the PTSD.

Detailed reasons for all opinions should be provided.

3.  If PTSD is diagnosed, complete any other necessary development, to include seeking verification of stressor(s) on which the PTSD diagnosis is based.

4. The AOJ should then review the obtained VA examination report to ensure that the opinion contained therein is responsive to the question posed.

5. The AOJ should then review the record and readjudicate the claim on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



